            Case 2:20-cv-01112-MJH Document 15 Filed 01/19/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ALYSSA LAWSON,                                 )       Civil Action No. 2:20-cv-1112
                                               )
                Plaintiff,                     )       HONORABLE MARILYN J HORAN
                                               )
       v.                                      )
                                               )
A.K. STEEL,                                    )       JURY TRIAL DEMANDED
                                               )
                Defendant.                     )       Electronically Filed.


                                STIPULATION FOR DISMISSAL

       The parties to this action by and through their undersigned counsel of record hereby

stipulate to the dismissal of this action with prejudice, with each party to bear its own costs.

                                               Respectfully submitted,


s/Joel S. Sansone                              s/Timothy J Downing
Joel S. Sansone, Esquire                       Timothy J Downing, Esquire
Law Offices of Joel Sansone                    Ulmer & Berne LLP
Two Gateway Center, Suite 1290                 1660 West 2nd Street
603 Stanwix Street                             Suite 1100
Pittsburgh, Pennsylvania 15222                 Cleveland, Ohio 44113
412.281.9194                                   216.583.7142
PA ID No. 41008

January 19, 2021



By the Court:



_____________________________ J.
